1DETAILED ACTION
This Office Action is in reply to Applicants Request for Continued Examination on November 19, 2020.  Claim(s) 1-16 and 21-24 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-17 and 21-24 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 9 and 21.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
determining, by the at least one computing device, a likelihood of a potential customer to purchase a product based on a propensity model by correlating characteristics of the potential customer with propensities of customer behavior of a customer segment of the potential customer; 
determining, by the at least one computing device, a projected timeframe buy size for the potential customer by estimating an annualized recurring revenue (ARR) for the potential customer based on value of recurring components associated with the potential customer that are normalized over the projected timeframe; 
generating, by the at least one computing device, an expected value for the potential customer based on a combination of the determined likelihood of the potential customer to purchase the product and the projected timeframe buy size; and 
rating, by the at least one computing device, the potential customer based on the expected value; and 
generating, by the at least one computing device, digital content to be communicated over a network to the potential customer based on the rating, the digital content specifying at least one digital product or service available for purchase, and 
providing, by the at least one computing device, access to the at least one digital product or service via the network responsive to the purchase as initiated via user interaction with the digital content.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  A rating system for prioritizing customers by propensity and buy size including determining potential purchase, determine potential timeframe, generating an expected value, rating customers, and providing content recites concepts performed in the human mind.  But for the “by the at least one computing device”, “a user interface”, and “a network” language, the claim encompasses a user evaluating potential customer to purchase a product based on behavior and estimating a timeframe for recurring revenue, estimating an expected value based on buy size, generating an advertisement and providing content after a purchase.  The mere nominal recitation of a generic computing device does not take the claim limitations out of the mental process grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one computing device in Claim 1 is just applying generic computer components to the recited abstract limitations.  The digital media rating operations environment in Claims 9 and 21 appears to be just software.  Claims 9 and 21 is/are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0083-0086] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-16, and 22-24 further define the abstract idea that is present in their respective independent claims 1, 9, and 21 and thus correspond to Mental Processes and hence are 

The claim limitations, under their broadest reasonable interpretation, also cover performance of the limitation as Certain Methods of Organizing Human Activity.  A rating system for prioritizing customers by propensity and buy size including determining potential purchase, determine potential timeframe, generating an expected value, rating customers, and providing content recites commercial interactoins.  But for the “by the at least one computing device”, “a user interface”, and “a network” language, the claim encompasses evaluating potential customer to purchase a product based on behavior and estimating a timeframe for recurring revenue, estimating an expected value, generating an content and providing a product or service after purchase.  The mere nominal recitation of a generic computing device and a network does not take the claim limitations out of the certain methods of organizing human activity grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one computing device in Claim 1 is just applying generic computer components to the recited abstract limitations.  The digital media rating operations environment in Claims 9 and 21 appears to be just software.  Claims 9 and 21 is/are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 11-13, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson et al. U.S. Publication 2017/0236131 A1 (hereafter Nathanson) in view of Blair et al U.S. Publication 2002/0069244 A1 (hereafter Blair).
Regarding claim 1, Nathanson discloses determining, by the at least one computing device, a likelihood of a potential customer to purchase a product based on a propensity model by correlating characteristics of the potential customer with propensities of customer behavior of a customer segment of the potential customer (par. 0017, real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, a customer's responsiveness or assumed responsiveness to one or more marketing or data presentation methods, etc.), to provide an integrated shopping experience for end users, such as a vendor's customers.) ; 
determining, by the at least one computing device, a projected timeframe buy size for the potential customer by estimating an annualized recurring revenue (ARR) for the potential customer based on value of recurring components associated with the potential customer that are normalized over the projected timeframe (par. 0128, the data mining/analysis/optimization processes utilized need not take only direct customer revenue into account in determining a recommendation and/or workflow. This is because the vendor/company goals may include maximizing customer lifetime value, maximizing inventory and product efficiency, or creating a feeling for the customer that the entire company is operating as their personal shopper (and therefore increasing goodwill and customer engagement with the business)); 
par. 0092, data representing a real-time or pseudo real-time status of one or more aspects of an organization's business operations, including but not limited to inventory, sales, sales velocity, profit margin, etc.; [sales velocity is rate of leads moving through pipeline / new customer value over a given period]. Par. 0096, Implementing one or more decision processes (based on one or more of a rule set, statistical analysis, pattern matching, sentiment analysis, machine learning, etc.) to generate a product or service recommendation, or a suggested action that is expected to be of interest to a customer.); and 
rating, by the at least one computing device, the potential customer based on the expected value (par. 0049, including customer related data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, sentiment analysis, or machine learning to develop models of the relevant factors in determining a desired action, etc.), and web-site system data (e.g., page load time, content load order, complexity of content, and other potential tradeoffs between content selection, delivery method, and performance in order to increase conversion rates and customer satisfaction), to provide an integrated shopping experience for end users); 
generating, by the at least one computing device, digital content to be communicated over a network to the potential customer based on the rating, the digital content specifying at least one digital product or service available for purchase (par. 0075, A web server is a most often a combination of hardware and the software that helps deliver content. Par. 0136, Generating pre-defined recommendations, based on business related data, such as: [0137] An out of stock item is back in stock; [0138] An out of stock item may be comparable to other items that are available; [0139] A previously purchased item has a matching or coordinating item; or [0140] The customer has an item on his/her wish list that is on sale, or is overstocked, and it would be beneficial to the company to bring this situation to the customer's attention.). 

Blair, in the same field of invention, discloses providing, by the at least one computing device, access to the at least one digital product or service via the network responsive to the purchase as initiated via user interaction with the digital content (par. 0013, The user also accesses the network or central server and selects content data objects, agreeing to the business rules, including pricing established by the content provider and specifying method for payment. This network may be publicly available to any user or data object content provider, or only select users or data object content providers, or any combination thereof. Upon receipt of payment the content provider provides payment to any entities that have supplied it with content data objects that formed part of the overall data object content delivered to the user. These supplier payments are made in accordance with pre-established terms and conditions. In this case the content provider is acting as an intermediary between its supplier and the ultimate user of the data objects. Both the content provider and the user can choose to automate any of these steps. The product content is modified for transmission to specific customer client devices.) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the recommendation engine as disclosed by Nathanson with the content access over a network after purchase or subscription as taught by Blair for transmitting product content to a specific customer user deivce.

Regarding claim 3, wherein the projected timeframe buy size is determined using a look-alike model configured to generate the projected timeframe buy size by comparing the potential customer to other customers (Nathanson, par. 0006; data mining techniques may be used to determine other items that are typically purchased by the members of that group of purchasers. Based on identifying a larger set of products or services that are typically (relatively speaking) purchased by members of the group, a recommendation can be made to a customer who purchased one of the items in the set. The recommendation will consist of items typically purchased (and if it is possible to determine, preferentially purchased) by the group members, and may be based on application of a collaborative filtering methodology.).

Nathanson, par. 0119, This may include analyzing data regarding a customer's page views, content selection, link activation, hover-time over a page element, follow-up actions after viewing a page, delay between viewing a page and taking an action. Par. 0120, important aspect of the inventive system and methods is the ability to not only leverage the data analysis techniques, but to do so in a manner which automatically ranks possible suggestions (e.g., based on the outcome of the decision or analytical techniques applied to the data) across the set of predicted outcomes, and as a result to deliver one or more reliable recommendations. Table 001: Customer Attitudinal and Describes a customer's Derived via Propensity to buy in predictive data probably state of advanced category n = 75% mind or desires. analysis such as Probability of Generally derived clustering, responding to in-store from other data),; and 
combining the additional expected values for the potential customer with the expected value for the potential customer into an overall expected value for the potential customer (Nathanson, par. 0128, data mining/analysis/optimization processes utilized need not take only direct customer revenue into account in determining a recommendation and/or workflow. This is because the vendor/company goals may include maximizing customer lifetime value).

Regarding claim 5, further comprising filtering characteristics of the potential customer for comparison to other customers having similar characteristics (Nathanson, par. 0006; data mining techniques may be used to determine other items that are typically purchased by the members of that group of purchasers. Based on identifying a larger set of products or services that are typically (relatively speaking) purchased by members of the group).

Regarding claim 6, wherein the characteristics of the potential customer include one or more of a geographic location, industry, and market area (par. 0122, data regarding Shopper Sally may indicate that she is "very similar" (typically, this means along certain relevant dimensions) to other customers who purchased a given glassware set. This would be expected to make Sally more likely than the average customer to purchase that glassware set herself (note that this may be deduced from a form of collaborative filtering based on demographic characteristics, location, etc.).)

Claim 9 is substantially similar to claim 1 and therefore rejected under the same rationale. 

Regarding claim 11, wherein the upsell opportunity of the existing customer represents an expected value of the existing customer (Nathanson, par. 0128, goal may include maximizing customer lifetime value. Par.0132-0133, Customers who bought certain items who also purchased other items; [0133] How well this customer is likely to respond to upsell efforts;).

Regarding claim 12, wherein the expected value module is further configured to: determine additional upsell opportunities for the existing customer by taking additional ARRs for the current timeframe for the existing customer from additional determined timeframe buy sizes for the existing customer; and combining the additional upsell opportunities for the existing customer into an overall upsell opportunity for the existing customer (par. 0130-0140; Leverage clustering, segmentation, and other predictive analytics techniques to identify or predict likely associations, such as: Customers similar to this customer who purchased certain items; Customers who bought certain items who also purchased other items; [0133] How well this customer is likely to respond to upsell efforts; [0134] If the customer is likely to increase their engagement level if certain actions are taken (e.g., the frequency or content of emails is modified, the customer receives a phone call, the customer is encouraged to engage on a specific social media outlet, etc.); and [0135] If the customer is likely to respond more to appeals based on a type of benefit (e.g., logical: materials used, manufacturing process, and country of origin vs. emotional: brand name, celebrity association, etc.). [0136] Generating pre-defined recommendations, based on business related data, such as: [0137] An out of stock item is back in stock; [0138] An out of stock item may be comparable to other items that are available; [0139] A previously purchased item has a matching or coordinating item; or [0140] The customer has an item on his/her wish list that is on sale, or is overstocked, and it would be beneficial to the company to bring this situation to the customer's attention.).


Claim 21 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 23 is substantially similar to claim 4 and therefore rejected under the same rationale. 

Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson et al. U.S. Publication 2017/0236131 A1 (hereafter Nathanson) in view of Blair et al U.S. Publication 2002/0069244 A1 (hereafter Blair) in further view of Ng et al. U.S. Publication 2018/0285957 A1 (hereafter Ng).
Regarding claim 2, the combination of Nathanson in view of Blair discloses that of claim 1 but fails to specify what models are developed and used in determining a recommendation or action related to a customers viewing history, buying history and forecasted purchases.
Ng discloses, in the same field of invention, a recommendation system associated with an online marketplace to generate recommendations pertaining the users and assets of the marketplace by computing propensity scores using machine learned models such as random forest model (par. 0036, the recommendation system 100 can perform machine learning using training data 153 to generate machine-learned models (e.g., random forest model, neural network, etc.) that can render predictions regarding future user behavior.) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system for generating recommendations based on customer and company data in combination with transmitting a product or service based on payment as disclosed by Nathanson and Blair with the recommendation model being a random forest model as taught by Ng for predicting future behaviors of a customer

Claim 22 is substantially similar to claim 2 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.  The applicants arguments (see remarks page 8-10) regarding the rejection under 35 U.S.C. § 101 are that the present claim amendments overcome the rejection.  Upon further review and consideration of the .  

Regarding the arguments (see remarks pages 9-11) for independent claims 1, 9, and 21 the Applicants position is that specific steps of receiving a rating, generating digital content, and communicating over a network are limitation which cannot be performed in the human mind.  Citations to the specification are included to detail how digital products and services can be offered over a network and often times where multiple users can use a single license.  This generating and accessing is argued as steps which cannot be performed in the mind.  
The Examiner disagrees as the computer and network portion of the claim languages is merely applying a computer to an abstract idea.  Less the computer and network aspect the act of providing content to be communicated and providing access to digital content is something that could be done without a computer and by a person.  It’s equivalent to a store having a paper advertisement and then providing a digital product or service (maybe software) based on a purchase [software was often kept under lock and key and/or behind the counter so that a person would have to purchase a product before they were allowed to “access” it via an employee unlocking a cabinet and providing the digital product “software” to the customer).
The Examiner also disagrees with the position that the invention is a technical solution to a technical problem.  The Examiner find it to be a solution to a business problem supported by a generic computer device.



In summary, the arguments regarding the rejection under 35 U.S.C. § 101 have been considered but are not persuasive.  The Application is not in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        1/12/20212